DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 2/1/2021.
Claims 1-16 have been presented for examination.
Claims 9-16 are withdrawn from consideration.
Claims 1-8 are rejected. 

Response to Arguments
Applicant's amendments to the claims have overcome the claim objection previously set forth in the Non-Final Office Action. Accordingly, the previous claim objections have been withdrawn.

Applicant's amendments to the claims have overcome the 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action. Accordingly, the previous claim rejections under 101 has been withdrawn.

Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant alleges in page 7-8 of the remarks that “In rejecting claim 1 under this section the Examiner refers to paragraphs [0016], [0010], [0008], [0027], [0029] and [0048] of Scherr as disclosing "changing the time-varying current signal if the second current value is above a threshold value". Applicant respectfully disagrees for at least the following reasons. As best understood, in paragraph [0016], Scherr discusses using (i) a comparator to convert continuous voltage values to binary voltage input values for use by the digital simulator, and (ii) using a controllable voltage source with a controllable internal resistance to convert the output of the digital simulator to values used by the analog simulator. As is well known, a comparator compares an input signal strength to a threshold value to detect whether the input signal is above or below the threshold value. Contrary to the Examiner's assertions, there is no teaching, nor any suggestions, in paragraph [0016] of Scherr of "changing the time-varying current signal if the second current value is above a threshold value", as recited, in part, in claim 1.
Examiner respectfully disagrees. Applicant alleges that Scherr does not teach the last limitation of claim 1. Scherr discloses in paragraph [0016] that “the comparator evaluates an analog signal function and generates binary State transitions if the input signal strength exceeds or falls below defined comparator thresholds” and in [0013] that “the simulation is effected on the basis of event control, i.e. changes of output signals are (newly) calculated only in the case of those circuit elements at whose inputs a change in the input signals occurs during the transition from the previous event to the present event”. Examiner notes that the binary state transition would change the signal values if the analog signal function exceeds the comparator threshold. Thus, the input signal exceeding or falling below the comparator threshold would cause newly calculated values. This argument has been fully considered but has been found unpersuasive. Therefore, the 103 rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (U.S Patent No. 5,481,484 “Ogawa”) in view of Scherr (U.S. Patent Application Publication 2002/0049577 “Scherr”).

Regarding claim 1, Ogawa teaches A method of simulating a circuit (Fig.1 shows Mixed Mode Simulator), the method comprising:
applying, by a processor (“These functional blocks are implemented respectively by a central processing unit” [Col.18, lines 66-67]), a time-varying current signal from a digital circuit simulator test bench to an analog circuit simulator (“The analog component may be provided in the form of an equivalent circuit for current calculation which is modeled for applying the analog analyzed circuit portion with a current which is generated in accordance with an operating state of the digital analyzed circuit portion” [Col.2, lines 60-64]; See also Fig.1 which shows Logic Simulator 5 connected to Current Calculation Unit 8 connected to the Analog Simulator 6; “by virtue of the analog simulation executed for the composite circuit composed of the equivalent circuit for current calculation for deriving the analog component formed by modeling a current flowing through the digital analyzed circuit portion and the analog analyzed circuit portion, fluctuation in a current consumed by the digital analyzed circuit portion acts to reflect to the analog analyzed circuit portion, which enables simulation for the total characteristics of the digital analyzed circuit portion and the analog analyzed circuit  illustrates examples of various events of a logic element and current waveforms generated from the logic element as a result of the respective events; Fig. 20 and 21 show time varying current);
performing, by the processor (“These functional blocks are implemented respectively by a central processing unit” [Col.18, lines 66-67]), analog simulation using the time-varying current signal ("the analog simulation executed for the composite circuit composed of the equivalent circuit for current calculation for deriving the analog component formed by modeling a current flowing through the digital analyzed circuit portion and the analog analyzed circuit portion, fluctuation in a current consumed by the digital analyzed circuit portion acts to reflect to the analog analyzed circuit portion" [Col.4, lines 16-23]; Fig.1 shows configuration of logic simulator connected to the circuit simulator; “by modeling a current flowing through the digital analyzed circuit portion 810, the current calculation equivalent circuit 804 for the digital analyzed circuit portion 810 is formed. This current evaluation circuit 804 is then added to the analog analyzed circuit portion 805, whereby circuit simulation is executed by the circuit simulator 6 for a composite circuit composed of the current evaluation circuit 804 and the analog analysis circuit 805.” [Col.14, lines 25-31]);
 supplying, by the processor (Fig.1 shows microprocessor), a second current value from the analog circuit simulator to the digital circuit simulator test bench (“considering a coupling of analog-simulated and digitally simulated circuit Sections Solely on the basis of Voltage Signals is insufficient for the Simulation of the overall circuit. This is the case in particular when the different circuit Sections have a current coupling, i.e. their interaction and their function is dependent on the magnitude of the output and/or input currents.” [0017]; “interface matching between the analog and digital Simulation by establishing between a connection of the analog-simulated circuit element and a connection of the digitally simulated circuit element a transport element for transporting current values between the circuit elements.” [0022]; “Simulating an analog circuit Section with analog Simulation” [0020]); changing, by the processor (Fig.1 shows microprocessor), the time-varying current signal if the second current value is above a threshold value (“a coupling element inserted between an output (or input) of the analog-simulated circuit element and an input (or output) of the digitally Simulated circuit element is used for the Signal transformation. In the first case, the coupling element is realized by a comparator across whose input a load resistor is connected. The comparator evaluates an analog signal function and generates binary State transitions if the input signal Strength exceeds or falls below defined comparator thresholds” [0016]; The binary state transition would change the signal values if the analog signal function exceeds a the comparator threshold; “At the circuit or transistor level, the circuit is described by electrical devices (resistors, capacitors, transistors,…) .
Ogawa and Scherr are analogous art because they are from the same field of endeavor of circuit simulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ogawa with second current value and comparator disclosed by Scherr. One of ordinary skill in the art would have been motivated to make this modification “to place the boundary line between the analog-simulated circuit Sections and the digitally simulated circuit Sections in such a way that the boundary line separates circuit sections with the least possible current coupling” (Scherr, [0017]) and since “the analog simulation and digital simulation have differences with regard to the handling of signal values at the inputs and outputs of the respective circuit elements” (Scherr, [0055]).

Regarding claim 2, Ogawa further teaches supplying a time-varying voltage supply signal to the digital circuit simulator test bench in response to the time-varying current signal (Fig.1 shows the configuration of Logic simulator 5 applying current signal via the Current calculation unit 8 to the Analog Simulator 6; “FIG. 12 are waveform charts of an analog signal and a digital signal converted therefrom by an A/D & D/A signal conversion unit” [Col.5, lines 9-11]).

Regarding claim 3, Ogawa further teaches wherein the time-varying voltage supply signal is supplied during a power-up or power-down operation (In Fig.12, The voltage waveform supplied to the digital simulator is shown as having a power up function. The converted digital signal displays going from low to high at time (t+1)).

Regarding claim 5, Ogawa teaches A computer system configured to simulating a circuit (Fig.1 shows Mixed Mode Simulator), the computer system comprising:
a memory storing instructions (“These functional blocks are implemented respectively by a central processing unit; a work area in the central processing unit or RAM (random access memory) serving as a temporary storage area for data; an auxiliary storage unit; a man-machine interface such as a keyboard, display and so on; and operation programs for simulation.” [Col.18, line 66 – Col.19, line 5]); and
	a processor (“These functional blocks are implemented respectively by a central processing unit” [Col.18, lines 66-67]), coupled with the memory and to execute the instructions (“These functional blocks are implemented respectively by a central  (random access memory) serving as a temporary storage area for data; an auxiliary storage unit; a man-machine interface such as a keyboard, display and so on; and operation programs for simulation.” [Col.18, line 66 – Col.19, line 5]), the instructions when executed cause the processor to:
apply a time-varying current signal from a digital circuit simulator test bench to an analog circuit simulator (“The analog component may be provided in the form of an equivalent circuit for current calculation which is modeled for applying the analog analyzed circuit portion with a current which is generated in accordance with an operating state of the digital analyzed circuit portion” [Col.2, lines 60-64]; See also Fig.1 which shows Logic Simulator 5 connected to Current Calculation Unit 8 connected to the Analog Simulator 6; “by virtue of the analog simulation executed for the composite circuit composed of the equivalent circuit for current calculation for deriving the analog component formed by modeling a current flowing through the digital analyzed circuit portion and the analog analyzed circuit portion, fluctuation in a current consumed by the digital analyzed circuit portion acts to reflect to the analog analyzed circuit portion, which enables simulation for the total characteristics of the digital analyzed circuit portion and the analog analyzed circuit portion” [Col.4, lines 16-25]; “by modeling a current flowing through the digital analyzed circuit portion 810, the current calculation equivalent circuit 804 for the digital analyzed circuit portion 810 is formed. This current evaluation circuit 804 is then added to the analog analyzed circuit portion 805, whereby circuit simulation is executed by the circuit simulator 6 for a composite circuit composed of the current evaluation circuit 804 and the analog analysis circuit 805.” [Col.14, lines  illustrates examples of various events of a logic element and current waveforms generated from the logic element as a result of the respective events; Fig. 20 and 21 show time varying current);
perform analog simulation using the time-varying current signal ("the analog simulation executed for the composite circuit composed of the equivalent circuit for current calculation for deriving the analog component formed by modeling a current flowing through the digital analyzed circuit portion and the analog analyzed circuit portion, fluctuation in a current consumed by the digital analyzed circuit portion acts to reflect to the analog analyzed circuit portion" [Col.4, lines 16-23]; Fig.1 shows configuration of logic simulator connected to the circuit simulator; “by modeling a current flowing through the digital analyzed circuit portion 810, the current calculation equivalent circuit 804 for the digital analyzed circuit portion 810 is formed. This current evaluation circuit 804 is then added to the analog analyzed circuit portion 805, whereby circuit simulation is executed by the circuit simulator 6 for a composite circuit composed of the current evaluation circuit 804 and the analog analysis circuit 805.” [Col.14, lines 25-31]);
Although Ogawa teaches D/A and A/D conversion, it do not explicitly disclose supplying current from analog simulator to digital simulator and a threshold. However, Scherr teaches supply a second current value from the analog circuit simulator to the digital circuit simulator test bench (“considering a coupling of analog-simulated and digitally simulated circuit Sections Solely on the basis of Voltage Signals is insufficient for the Simulation of the overall circuit. This is the case in particular when the different circuit Sections have a current coupling, i.e. their interaction and their function is dependent on the magnitude of the output and/or input currents.” [0017]; “interface ; change the time-varying current signal if the second current value is above a threshold value (“a coupling element inserted between an output (or input) of the analog-simulated circuit element and an input (or output) of the digitally Simulated circuit element is used for the Signal transformation. In the first case, the coupling element is realized by a comparator across whose input a load resistor is connected. The comparator evaluates an analog signal function and generates binary State transitions if the input signal Strength exceeds or falls below defined comparator thresholds” [0016]; The binary state transition would change the signal values if the analog signal function exceeds a the comparator threshold; “At the circuit or transistor level, the circuit is described by electrical devices (resistors, capacitors, transistors,…) and their link connections. The behavior is described by means of time-dependent, continuous physical quantities Such as e.g. current I(t), Voltage U(t) and charge Q(t).” [0010]; Logic circuits comprise discrete values and states such as 0, 1, and X where 0 and 1 are low and high, respectively (See Paragraph 0008); Current and voltage share a relationship: “calculating a current value I with the equation I=U/R2, where U is a Voltage value calculated across the current sink during the analog simulation” [0027]; “transporting current values between analog-simulated and digitally simulated circuit elements is that circuit functions which are influenced by the presence or the size of the currents transported between the circuit elements can be taken into account both during .
Ogawa and Scherr are analogous art because they are from the same field of endeavor of circuit simulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ogawa with second current value and comparator disclosed by Scherr. One of ordinary skill in the art would have been motivated to make this modification “to place the boundary line between the analog-simulated circuit Sections and the digitally simulated circuit Sections in such a way that the boundary line separates circuit sections with the least possible current coupling” (Scherr, [0017]) and since “the analog simulation and digital simulation have differences with regard to the handling of signal values at the inputs and outputs of the respective circuit elements” (Scherr, [0055]).

Claims 6-7 recites system claims corresponding with claims 2-3, and have similar subject matter. Therefore, claims 6-7 are rejected similarly as claims 2-3.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (U.S Patent No. 5,481,484 “Ogawa”) in view of Scherr (U.S. Patent Application Publication 2002/0049577 “Scherr”) as applied to claim 3 and 7 above, in further view of Abhishek et al (U.S. Patent Application Publication 2016/0048147 “Abhishek”).

Regarding claim 4, the combination of Ogawa and Scherr disclosed all the features with respect to claim 3 as outlined above. Although the combination teaches a time-varying voltage signal, they do not explicitly disclose low-drop-out circuit. However, Abhishek teaches wherein the time-varying voltage supply signal is supplied by a low-drop-out voltage circuit (“the Voltage regulator implements a “buck converter” or a Low Drop Out (LDO) linear regulator, stepping-down the Supply Voltage to a DC voltage required by the core. Voltage regulators need to be adapted to respond to changes of load current at time scales similar to those changes. Other performance constraints include efficiency (i.e., minimization of losses) and power density.” [0004]; “The circuit module 106 may be a digital circuit, an analog circuit, or a combination thereof (i.e., a mixed signal circuit) that requires power management.” [0033]).
Ogawa, Scherr, and Abhishek are analogous art because they are from the same field of endeavor of circuit simulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ogawa and Scherr with the low-drop-out regulator disclosed by Abhishek. One of ordinary skill in the art would have been motivated to make this modification since “LDOs have advantages when faster transient response is required and may be more efficient when output Voltage is close to the input Voltage (maximum efficiency being proportional to the ratio between output and input Voltage)” (Abhishek, [0038]).

Claim 8 recites system claims corresponding with claim 4, and has similar subject matter. Therefore, claim 8 is rejected similarly as claim 4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)-272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FARAJ AYOUB/Examiner, Art Unit 2127                                                                                                                                                                                                        

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127